Citation Nr: 1744398	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  14-01 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for chronic low back strain with traumatic arthritis and intervertebral disc syndrome (IVDS) status post surgery.

2.  Entitlement to an initial compensable evaluation for low back scar secondary to low back surgery.

3.  Entitlement to a compensable evaluation prior to May 22, 2014 and in excess of 30 percent from May 22, 2014 for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Kathy Lieberman, Esq.


ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from July 1963 to September 1983.  During his period of service, the Veteran earned the National Defense Service Medal, Army Commendation Medal with 2 Oak Leaf Clusters, Good Conduct Medal, Driver and Mechanics Badge with Bar, Army Service Ribbon, Overseas Service Ribbon, and NCO Professional Development Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) from September  2013 and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In July 2013, the RO granted a temporary evaluation of 100 percent, effective May 8, 2012, for chronic low back strain with traumatic arthritis and IVDS status post surgery necessitating convalescence, and a 40 percent evaluation, effective August 1, 2012.  The RO also granted service connection for lower back scar, evaluated as 0 percent disabling, effective May 8, 2012.  In July 2014, the RO grant a 30 percent rating for bilateral pes planus, effective May 22, 2014.


FINDINGS OF FACT

1.  At no point during the pendency of the claim has the Veteran's service-connected low back strain manifested in ankylosis of the thoracolumbar spine.

2.  For the entire appeal period, the Veteran's low back scar secondary to low back surgery has not been shown to be unstable or painful, affect an area of at least 6 square inches (39 sq. cm.) or at least 144 square inches (929 sq. cm), or result in functional impairment.

3.  Throughout the appeal period, the Veteran's pes planus has been manifested by pronounced symptoms such as marked pronation and extreme tenderness with no improvement by orthopedic shoes or appliances.   

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for chronic low back strain with traumatic arthritis and intervertebral disc syndrome (IVDS) status post surgery have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5237 (2017).

2.  The criteria for a compensable rating for low back scar secondary to low back surgery have not been met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, DC 7801-7805 (2017).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 50 percent initial rating for pes planus has been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, DC 5276 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Ratings

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's entire history is reviewed when assigning disability ratings.  See generally 38 C.F.R. § 4.1.  In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Low Back Strain

The Veteran's disability is currently evaluated under DC 5010-5237, applicable to arthritis and lumbosacral cervical strain..  38 C.F.R. § 4.71a.  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27.  Pursuant to 38 C.F.R. § 4.71a, disabilities assigned DC 5010 are to be rated under DC 5003 for degenerative arthritis, which is to be rated based on limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  

As the Veteran is service-connected for a disability of his lumbosacral strain, his disability is to be rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The Board also notes that the Veteran's other currently applied diagnostic code, DC 5237, also requires the application of the General Rating Formula.  Under DC 5237, a 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

Based on the Veteran's disability, the Board will also consider ratings under Diagnostic Code 5243, Intervertebral Disc Syndrome.  38 C.F.R. § 4.71a (2017).  A 10 percent rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 months.  An incapacitating episode is a period of acute signs and symptoms due to Intervertebral Disc Syndrome that requires bed rest and prescribed by a physician and treatment by a physician.

The criteria under the General Rating Formula for Diseases and Injuries of the Spine are to be applied with or without symptoms of pain (whether or not it radiates), aching, or stiffness in the area of the spine involved.  38 C.F.R. § 4.71a (2017).  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment are to be evaluated separately under an appropriate Diagnostic Code.  Id. at Note 1. 

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40 (2017); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Veteran underwent a VA back conditions examination in March 2013.  The examiner diagnosed lumbosacral strain with arthritis and IVDS.  

Initial range of motion showed forward flexion ended at 50 degrees, with painful motion beginning at 50 degrees; extension ended at 20 degrees, with painful motion beginning at 20; right lateral flexion ended at 20 degrees, with painful motion beginning at 20 degrees; left lateral flexion ended at 20 degrees, with painful motion beginning at 20 degrees; right lateral rotation ended at 20 degrees, with painful motion beginning at 20 degrees; and left lateral rotation ended at 20 degrees, with painful motion beginning at 20 degrees.  The examiner noted no additional limitation in range of motion after repetitive-use testing.

The Veteran reported an inability to move at times during flare-ups.  Disturbance of locomotion and interference with sitting, standing, and/or weight bearing were also noted to be areas of functional loss or impairment associated with the Veteran's back disability.  The examiner noted IVDS of the thoracolumbar spine, though the Veteran had not experienced any incapacitating episodes over the 12 months prior to examination.  

In a May 2014 lay statement, the Veteran reported that he experienced daily flare-ups, which were exacerbated by bending, twisting, and walking.  He further reported that the flare-ups were random, but typically occurred two to four times per week.  He noted the pain level to be between 6 and 8 on a scale of 1 to 10.  The Veteran described the pain as, "bilateral, sharp pain that seems localized to the surgical site, which lasts for about 15 20 minutes."  He reported that the pain would ease slightly when he stopped physical activities and rested. 

The Veteran appeared for a VA back conditions examination in November 2016.  The examiner diagnosed multilevel lumbar spondylosis with resolved left sciatica.  

Upon examination, the Veteran reported no flare-ups.  Reported functional loss or impairment was noted as limited sexual activity, inability to sit on his stationary bike for any length of time, and trouble climbing stairs.  

Initial range of motion was shown to be abnormal, with forward flexion to 30 degrees; extension to 20 degrees; right lateral flexion to 15 degrees; left lateral flexion to 15 degrees; right lateral rotation to 25 degrees; and left lateral rotation to 25 degrees.  The examiner noted that the Veteran's very limited range of motion and pain made for functional loss.  Pain was also noted on examination upon extension, right lateral rotation, and left lateral rotation.  The examiner noted no additional limitation in range of motion after repetitive-use testing.  The examiner noted no ankylosis of the spine, IVDS, nor any other neurologic abnormalities or findings related to the Veteran's back condition.  

The Board has carefully reviewed the record and finds that the preponderance of the evidence is against an evaluation greater than 40 percent for the Veteran's lumbar spine disability.

Having reviewed the complete record, the Board finds no evidence that would support the assignment of higher evaluation, as the Veteran does not suffer from ankylosis.  Specifically, the Board finds no evidence that would suggest that the Veteran has been diagnosed with ankylosis of his thoracolumbar spine during any portion of the appellate period.  Although the Board finds the Veteran's assertions as to the severity of his symptoms to be credible, these reports alone to not warrant the assignment of an increased disability rating.  Without evidence of ankylosis of the thoracolumbar spine, the Board cannot grant an increased disability rating.

The Board has considered the totality of the symptoms of the Veteran's lumbar spine disability and they have been factored into the Board's decision to continue the Veteran's 40 percent disability rating.  A comparison of the Veteran's 40 percent rating and his lumbar spine symptoms additionally reveals that the 40 percent rating represents the assignment of a higher disability evaluation based upon the totality of the particular disability picture.  38 C.F.R. § 4.7.  Even considering DeLuca, while the Veteran complains of flare-ups and pain in his lumbar spine that limits various activities, including walking, standing, climbing stairs, exercising, and sexual activity, the Veteran's symptoms have been considered in the rating above and indeed is part and parcel of the 40 percent rating that he is currently assigned.  DeLuca, supra. 

Consideration has been given to an increased evaluation for the Veteran's lumbar spine disability under the formula for rating IVDS.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Further, as noted in the scheduler criteria, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

The Veteran stated that his lumbar spine disability causes flare-ups, pain, and interference in daily activities.  However, the medical evidence does not indicate, and the Veteran does not contend, that he has been prescribed bed rest by a physician based on incapacitating episodes totally at least 6 weeks during any 12-month period.  Therefore, the Veteran's service-connected lumbar spine disability does not warrant an increased disability rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes at any time during the appellate period. 

Thus, the Board concludes that an evaluation in excess of 40 percent is denied, as his disability picture is not more closely approximated by a 50 percent rating under the General Rating Formula for Diseases and Injuries of the Spine or a 60 percent rating under the Formula for Rating Intervertebral Disc Syndrome.  38 C.F.R. § 4.71a.

B.  Low Back Scar

The Veteran's low back scar is currently evaluated under DC 7805,which pertains to other scars, including linear scars, and other effects of scars.  38 C.F.R. § 4.118, DC 7805.  The Board will consider not only the criteria under the currently assigned Diagnostic Code, but also the criteria set forth in other potentially applicable Diagnostic Codes.

Under DC 7801, pertaining to scars not of the head, face, or neck that are deep and nonlinear, a 10 percent evaluation is warranted when the area(s) is at least 6 sq. inches (39 sq. cm) but less than 12 sq. inches (77 sq. cm).  A 20 percent evaluation is warranted when the area(s) is at least 12 sq. inches (77 sq. cm) but less than 72 sq. inches (465 sq. cm).  A 30 percent evaluation is warranted when the area(s) is at least 72 sq. inches (465 sq. cm) but less than 144 sq. inches (929 sq. cm).  A 40 percent evaluation is warranted when the area(s) exceeds 144 sq. inches (929 sq. cm).  Note 1 provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801.

Under DC 7802, a maximum schedular evaluation of 10 percent is warranted for superficial, nonlinear scars not of the head, face, or neck with an area(s) of 144 sq. inches (929 sq. cm) or greater.  Note 1 provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7802.

Under DC 7804, which applies to scars that are unstable or painful, a 10 percent evaluation is warranted for one or two scars that are unstable or painful.  A 20 percent evaluation is warranted for three or four scars that are unstable or painful.  A 30 percent evaluation is warranted for five or more scars that are unstable or painful.  Note 1 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 provides that if one or more scars are both unstable and painful, 10 percent should be added to the evaluation that is based on the total number of unstable or painful scars.  Note 3 provides that scars evaluated under DC 7800, 7801, 7802, and 7805 may also receive an evaluation under this diagnostic code, when applicable.  38 C.F.R. § 4.118, DC 7804.

DC 7805 applies to other scars (including linear scars) and other effects of scars evaluated under DC 7800, 7801, 7802 and 7804.  Any disabling effects not considered in a rating provided under DC 7800 through 7804 should be evaluated under an appropriate diagnostic code.

The Veteran underwent a VA back conditions examination in March 2013, which included findings related to his surgical scar.  The examiner noted that the Veteran's scar was not painful and/or unstable, nor did it cover an area greater than 39 centimeters.  The examiner reported that the length of the Veterans' scar was 14 centimeters.

In his May 2014 substantive appeal, the Veteran's representative contended that the Veteran's scar warranted an increased evaluation.

The Veteran appeared for another VA back conditions examination in November 2016, which included findings related to his surgical scar.  The examiner noted that the Veteran's scar was not painful and/or unstable, nor did it cover an area greater than 39 centimeters.  The examiner reported that the length and width of the Veterans' scar was 14 centimeters by 1 centimeter.

Based on a review of the pertinent evidence, the Board finds that a compensable rating for the Veteran's low back scar is not warranted.  With no limitation of motion or other functionally disabling effects reported, this scar is noncompensable under DC 7805.  Because the scar is linear and is not unstable or painful, rating under additional diagnostic codes is not warranted.

Therefore, based on the foregoing, the Board finds that the Veteran is not entitled to a compensable rating for a low back scar secondary to low back surgery.  

C.  Bilateral Pes Planus

The Veteran seeks an increased evaluation for his service-connected bilateral pes planus, which is evaluated under Diagnostic Code (DC) 5276 for flatfeet.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5276, a noncompensable rating is warranted for acquired flatfoot that is mild in severity, which is relieved by built-up shoe or arch support.  Id.  A 10 percent rating is warranted for moderate flatfoot, characterized by weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, either bilateral or unilateral.  Id.  A 30 percent rating is warranted for severe bilateral flatfoot with objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  Id.  A maximum 50 percent rating is warranted for pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces, marked inward displacement and severe spasms of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  Id.  

The Veteran underwent a VA examination in October 2010.  He reported localized and aching foot pain, which occurred three times per day and typically lasted for one hour.  The Veteran reported the pain level to be at 5, on a scale of 1 to 10, with 10 being the worst.  The pain was typically exacerbated by physical activity and prolonged standing, though resting would offer relief.  While standing or walking, he would experience pain and swelling, though he had no weakness, stiffness, or fatigue.  The Veteran's pes planus had been treated with arch supports, though they did not relieve his symptoms and pain.  He reported that unstable walking was his functional impairment.

The Veteran's posture and gait were within normal limits.  Examination of his feet did not reveal any signs of abnormal weight bearing or breakdown, callosities, or any unusual shoe wear pattern, nor did he require any assistive device for ambulation.

Examination of the right and left feet revealed no tenderness, painful motion, weakness, edema, heat, redness, instability, atrophy, or disturbed circulation.  There was active motion in the metatarsophalangeal joints of the right and left great toes. Palpation of the plantar surfaces of the right and left feet revealed no tenderness.  Alignment of the Achilles tendon was normal on the right and left while weight bearing and non-weight bearing.  

There was no forefoot/midfoot malalignment.  The feet showed no deformities, such as inward rotation of the superior portion of the os calcis, medial tilting of the upper border of the talus, marked pronation, or whole foot eversion.  No hammertoes were found.  Valgus, pes cavus, Morton's metatarsalgia, hallux valgus, and hallux rigidus were not present.  The Veteran did not have any limitation with standing and walking.  He required arch supports; however, he did not require orthopedic shoes, corrective shoes, foot supports, buildup of the shoes, nor shoe inserts.

Non-weight bearing x-rays results of the right and left feet were abnormal.  Findings showed mild degenerative arthritic changes in the metatarsophalangeal joints of the right and left great toes.  The examiner diagnosed bilateral pes planus manifested as mild degenerative arthritic changes in the metatarsophalangeal joint of the great toe.

The Veteran appeared for another VA foot conditions examination in May 2014.  
He reported pain in both feet, which worsened with walking and prolonged standing.  The examiner noted pain upon use and manipulation of both feet.  There was no indication of swelling on use, nor did the Veteran have characteristic calluses.  Pain upon movement and weight bearing was noted in both feet.

Bilateral arch supports offered no improvement to the Veteran's symptoms of pain, tenderness, or marked pronation.  Extreme tenderness of the plantar surfaces of both feet was noted.  The Veteran had decreased longitudinal arch height on both sides on weight bearing.  The examiner noted objective evidence of marked deformity in both feet, as well as marked pronation.  The Veteran had no inward bowing nor marked inward displacement and severe spasms of the Achilles tendon.  

The Veteran underwent an additional examination in November 2016.  He reported that he experienced pain approximately two to three minutes after he starts standing or walking.  He further reported that flare-ups did not affect the function of his feet.  He did not report having any functional loss or impairment.  There was no indication of pain on manipulation, swelling on use, nor did the Veteran have characteristic callouses.  

The Veteran reported that he had arch supports, but felt more comfortable without them, as they not offer relief from his symptoms.  He further reported that he did not use over-the-counter foam inserts.

The Veteran did not exhibit extreme tenderness of the plantar surfaces.  The Veteran had decreased longitudinal arch height on both sides on weight bearing.  The examiner noted marked deformity of both feet, though there was no evidence of marked pronation.  Bilaterally, the weight bearing line fell over or medial to the great toe.  Inward bowing of the Achilles tendon was noted bilaterally.  Marked inward displacement and severe spasm of the Achilles tendon was not indicated.  

Here, resolving all doubt in favor of the Veteran and considering all evidence of record, the preponderance of the evidence supports a finding that the Veteran's symptoms more nearly approximate the criteria for a 50 percent rating throughout the appeal period. 

As noted above, a 50 percent rating is warranted for pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces, marked inward displacement and severe spasms of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  Upon examination in October 2010, the examiner noted a diagnosis of acquired deformity pronated foot with pain and swelling on use.  The May 2014 examinations showed objective evidence of a marked deformity in both feet, and extreme tenderness of plantar surfaces.  Throughout the appeal period, the Veteran has reported that his symptoms are not improved by orthopedic shoes or appliances.  Further, the Veteran reported localized bilateral foot pain that was typically exacerbated by physical activity and prolong standing, and pain on manipulation.  Bilaterally, the weight bearing line fell over or medial to the great toe, and there was inward bowing of the Achilles tendon.  Thus, with resolution of all reasonable doubt in the Veteran's favor, the Board finds that this evidence supports a 50 percent disability rating.

In so finding, the Board notes that the severity of the Veteran's symptoms have fluctuated during the appeal period; however, the Board finds that a staged rating is unwarranted.  In particular, although the Veteran's symptomatology was worse in 2014 than in 2010 or 2016, the Board finds it unlikely that the Veteran's pes planus symptoms dramatically worsened and then instantaneously improved on the dates of his examinations.  On the contrary, the evidence of record demonstrates that the impact of the Veteran's condition, particularly his marked deformity and pain that makes prolonged walking and standing difficult, has not significantly changed during the appeal period.  See Hart, 21 Vet. App. at 510 (staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings). Thus, the Board will extend the rating throughout the period.


D.  Extraschedular Considerations

The Veteran's representative contends that referral for extraschedular consideration is warranted to address the functional limitations associated with the Veteran's service-connected chronic low back strain with traumatic arthritis and IVDS and bilateral pes planus, as well as the disfigurement associated with the Veteran's low back scar secondary to low back surgery.

The evaluations of the Veteran's service-connected chronic low back strain with traumatic arthritis and IVDS, low back scar, and bilateral pes planus do not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this regard, because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the aforementioned disabilities.  Thun, 22 Vet. App. at 114. 

However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.; 38 C.F.R. § 3.321(b)(1).  These criteria have been broken up into a three-step inquiry: (1) The schedular criteria must be inadequate to describe the Veteran's disability level and symptomatology; (2) There must be related factors such marked interference with employment or frequent periods of hospitalization; (3) If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 114.  

Based on the evidence of record, the Board finds that referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b) (2017); Thun, 22 Vet. App. at 114.  With respect to the first prong of Thun, the Veteran's service-connected chronic low back strain with traumatic arthritis and IVDS, low back scar, and bilateral pes planus are contemplated and reasonably described by the rating criteria.  See 38 C.F.R. § 3.321(b) (2017); Thun, 22 Vet. App. at 114.  As shown in the above discussion, the Veteran's low back disability has been manifested by pain, flare-ups, disturbance of locomotion and interference with sitting, standing, and/or weight bearing.  The Veteran's low back scar is not unstable or painful, nor is it functionally disabling.  Lastly, with regard to the Veteran's service connected pes planus, the Veteran reported pain and swelling, resulting in difficulty walking and standing for prolonged periods.  When comparing these symptoms with the schedular criteria, the Board finds that his symptoms are congruent with the disability picture contemplated by the evaluations assigned.  The Veteran does not have symptoms associated with these disabilities that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  

Accordingly, the Board finds that there is no evidence indicating that the Veteran's service-connected chronic low back strain with traumatic arthritis and IVDS, low back scar, and bilateral pes planus present "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations are adequate to rate these disabilities.  As such, in the absence of these threshold findings, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the Veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.





ORDER

1.  Entitlement to an evaluation in excess of 40 percent for chronic low back strain with traumatic arthritis and intervertebral disc syndrome (IVDS) status post surgery is denied.

2.  Entitlement to an initial compensable evaluation for low back scar secondary to low back surgery is denied.

3.  Entitlement to a 50 percent evaluation for bilateral pes planus is granted throughout the appeal period.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


